Citation Nr: 0914644	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  04-19 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left knee disability.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1989 to January 
1992.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision, which denied 
the Veteran's claim of service connection for a left knee 
disability.  

The Veteran testified before the undersigned during an August 
2004 travel board hearing.  A transcript has been associated 
with the claims file.  

In August 2005, the Board remanded this matter for further 
evidentiary development.  It now returns for appellate 
review.  


FINDINGS OF FACT

1.  Without good cause, the Veteran failed to report for 
scheduled VA examinations to assess the nature and etiology 
of any left knee disability.  

2.  There is no competent medical evidence linking any 
current left knee disability to an injury or disease in 
service. 


CONCLUSION OF LAW

The Veteran's left knee disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claim of service 
connection for his left knee disability.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in November 2002 satisfied the second and third 
elements under the duty to notify.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Failure to provide 
pre-adjudicative notice of any of the notice elements is 
presumed to create prejudicial error.  Sanders v. Nicholson, 
487 F.3d 881 (2007).  The Secretary has the burden to show 
that this error was not prejudicial to the veteran.  Id., at 
889.  Lack of prejudicial harm may be shown in three ways: 
(1) that any defect was cured by actual knowledge on the part 
of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id., at 887; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The November 2002 
letter informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to VA and provided examples of the 
types of evidence, both medical and lay, that could be 
submitted.  The Board concludes that a reasonable person 
could be expected to understand what evidence is necessary to 
substantiate his claim.  See Quartuccio.  Accordingly, the 
Board concludes that the failure to provide VCAA compliant 
notice was harmless.  The Board may proceed with 
consideration of the claim on the merits.  See Sanders, 
supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.
 
The RO scheduled VA examinations for the left knee disability 
claim in February 2006, September 2007, November 2007, 
January 2008, April 2008 and January 2009.  The Veteran 
failed to report for any of these examinations.  

In April 2008, the RO established, through a phone 
conversation with the Veteran's wife, that their address had 
recently changed and it was uncertain whether they had 
received the notice for the VA examination schedule in April 
2008.  As such, the RO rescheduled the VA examination.  A 
December 29, 2008 notice letter was sent to the Veteran, to 
the corrected address, indicating that the Veteran had been 
scheduled for another VA examination in January 2009.  
However, the Veteran again failed to report to the January 
2009 VA examination and submitted no explanation for missing 
the appointment.  
 
While VA has a statutory duty to assist the Veteran in 
developing evidence pertinent to a claim, he also has a duty 
to assist and cooperate with VA in developing evidence; the 
duty to assist is not a one-way street.  See Wood v. 
Derwinski, 1 Vet.App. 190 (1991).  It is incumbent upon a 
veteran to submit to VA examinations when applying for a VA 
benefit, especially in instances, such as in this case, where 
the examination is essential to assessing the current 
severity of his service- connected disability and whether a 
disability may be related to service.  38 C.F.R. § 3.326, 
3.655.  In the event that a veteran fails to report for an 
examination in connection with an original claim for service 
connection, the claim is to be adjudicated on the basis of 
the record as it exists.  See 38 C.F.R. § 3.655.  The Board 
has done so below. 
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).
 
II. Service Connection

The Veteran contends that he has a left knee disability as a 
result of service.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board has reviewed the Veteran's service treatment 
records.  In September 1989, the Veteran complained of left 
knee pain as a result of stepping into a hole and feeling his 
knee hyperextend.  He was treated for this injury at that 
time.  There are no additional service treatment records 
indicating any further complaints of or treatment for left 
knee pain.  While the Veteran's separation examination is not 
in the file, his December 1995 enlistment examination to the 
Army National Guard is on file.  The report lists no 
abnormalities of the knees.  

Post-service medical evidence includes a November 1997 x-ray 
report of his left knee which showed a normal study, with no 
fracture, dislocation, or other bone abnormalities noted.  A 
July 2002 MRI report indicates a tear to his medial meniscus.  
In September 2002, the Veteran underwent left knee surgery to 
repair his torn medial meniscus.  More recent medical 
evidence includes an April 2008 VA treatment note which 
indicates that the Veteran's April 2008 x-rays showed no 
significant degenerative changes in the left knee.  

The Veteran was first scheduled for a VA examination in 
February 2006.  He failed to report to that examination.  The 
Veteran was subsequently scheduled for additional VA 
examinations in connection with his left knee disability 
claim in September 2007, November 2007, January 2008, April 
2008, and January 2009.  He failed to report to all of these 
examinations.  

It is unclear whether the Veteran received some of the 
correspondence notifying him of various scheduled VA 
examinations.  The record reveals that an October 2007 letter 
notifying him of a November 2007 VA examination was returned 
to the RO.  It is also unclear whether the Veteran received 
an April 2008 notice letter informing him that he was 
scheduled for an April 2008 VA examination.  The RO attempted 
to contact the Veteran in July 2008 and learned that the 
Veteran's address had changed at or about the time the April 
2008 notice was sent to him.  As such, the RO rescheduled the 
Veteran for a January 2009 VA examination.  Notice was sent 
to the Veteran's proper address in a December 29, 2008, 
letter.  However, he again failed to report to the January 
2009 examination and offered no explanation for missing this 
appointment.  

When a veteran fails to report for a VA examination in 
connection with an original claim for service connection and 
fails to show good cause, the claim will be adjudicated on 
the record as it is.  See 38 C.F.R. § 3.655, supra.  Despite 
the numerous attempts to schedule and reschedule VA 
examination appointments for the Veteran, he has failed to 
provide any cause for his failure to report for the 
examination.  The Board concludes that the claim should be 
adjudicated on the record as it is.  

In sum, although the Veteran received treatment for his left 
knee on an isolated occasion during service in 1989, there is 
no subsequent evidence of continuity of symptomatology.  To 
the contrary, a 1995 Reserve examination shows that his knee 
was within normal limits.  Many years later, in 2002, he 
sustained a meniscal tear.  Given that he has failed to 
report for several examinations scheduled in 2007, 2008, 
2009, the nature of his disability is unclear.  Assuming that 
the Veteran does indeed have a current left knee disability, 
there is no nexus evidence establishing that this current 
disability is related to service to include the incident in 
1989 when he fell in a hole and hurt his left knee.  
Accordingly, the preponderance of the evidence weighs against 
a finding that the Veteran's left knee disability is related 
to service.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b)(West 2002); Gilbert v. Derwinski, 1 Vet.App. 49, 55 
(1990).  


ORDER

Entitlement to service connection for a left knee disability 
is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


